Citation Nr: 0421488	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected generalized anxiety disorder, currently 
evaluated as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability 
evaluation for service-connected generalized anxiety disorder 
from 10 percent to 30 percent, effective on October 16, 2002, 
but denied a total disability rating based upon individual 
unemployability (TDIU).  In June 2003, the veteran 
affirmatively withdrew the TDIU claim from appellate 
consideration.  He subsequently perfected an appeal to the 
Board with respect to the anxiety disorder issue.  

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See VA 
Form 9.


FINDINGS OF FACT

1.  The service-connected generalized anxiety disorder is 
manifested primarily by subjective symptoms of insomnia, 
feelings of helplessness, anxiety, stress, panic attacks and 
crying spells, sadness, irritability, and loss of appetite, 
due to the financial stress caused by the loss of employment 
following the 2001 terrorist attacks.  

2.  Objective examination indicates essentially a moderate 
level of impairment of functioning due to anxiety disorder 
symptoms.  


CONCLUSION OF LAW

Criteria for a schedular evaluation higher than 30 percent 
have not been met for service-connected generalized anxiety 
disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA in less than one year.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
In the present case, the Board finds that VA has satisfied 
its VCAA obligations.  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's November 2002 letter, sent in advance of 
the rating decision that is the subject of this appeal, as to 
what VA's and veteran's respective responsibilities are in 
claim development, what VA's specific duties are, and what 
evidence and information are needed to establish entitlement 
to the claimed benefits.  The letter asked the veteran to 
"tell [the RO] about any additional information or 
evidence" for which he wanted the RO's assistance in 
obtaining, or provide the evidence or information himself.  
Further, through the Statement of the Case (SOC), the veteran 
had ample notice of what evidence and information are needed 
to establish entitlement to disability benefits based on a 
higher evaluation for generalized anxiety disorder.  It is 
noted that the November 2003 SOC provided the text of the 
duty-to-assist regulations in 38 C.F.R. § 3.159 (2003).  
Nothing in the record suggests that the veteran takes 
exception to any RO action or inaction concerning compliance 
with duty-to-notify provisions.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records 
and VA examination results, and associated them with the 
claims folder.  The veteran was given an opportunity to give 
testimony in support of his claim, but declined to exercise 
his right to do so.  Nothing in the record indicates that the 
veteran identified relevant records for which he wanted the 
VA's assistance in obtaining that are not presently included 
in the record.  In fact, in his appeal to the Board (VA Form 
9), the veteran affirmatively asked that his case be sent to 
the Board for appellate consideration, and no further 
evidence was submitted by either the veteran or his 
representative after the filing of Form 9.  The Board finds 
it reasonable to construe these facts to mean that the 
veteran has no other relevant evidence to support his claim.    
  
Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would neither violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations Governing Increased 
Evaluation for Generalized Anxiety Disorder

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003), Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

VA assigns disability ratings for service-connected 
generalized anxiety disorder in accordance with criteria in 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).  A 30 percent 
rating is assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (e.g., forgetting names, 
directions, recent events).    

A 50 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thought; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9400 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name. 

For a claim for an increased rating for a disability for 
which service connection was established years before, as 
here, the primary concern is normally the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

III.  Evidence

The veteran had a VA compensation and pension examination in 
November 2002 in connection with this claim.  The examination 
report indicates that he denied ever having been hospitalized 
for psychiatric problems; nor did he ever attempt suicide.  
He denied having received psychiatric treatment in the one 
year previous to the examination.  He did, however, report 
sadness, irritability, insomnia, loss of appetite, anxiety, 
restlessness, and tension during the previous year.  These 
symptoms apparently coincided with the loss of his job in New 
York after the terrorist attacks on September 11, 2001, and 
subsequent relocation to Puerto Rico.  On objective 
evaluation, the examiner noted that the veteran is 
appropriately dressed, maintains adequate personal hygiene, 
and is cooperative.  He is aware and alert, and in contact 
with reality.  No evidence of psychomotor retardation or 
agitation is noted.  No evidence of thought impairment, 
disorganized speech, or looseness of association is noted.  
The veteran denied having phobias, obsessions, 
hallucinations, or suicidal ideation.  His affect was 
described as broad and appropriate.  He had intact memory, 
normal capacity for abstract thought, adequate insight, and 
good judgment.  He did, however, display an anxious mood. 

In light of the above findings, the VA examiner determined 
that no further diagnostic testing was warranted.  He 
diagnosed the veteran with generalized anxiety disorder and 
assigned a Global Assessment of Functioning Scale (GAF) score 
of 60.  GAF is a scale from 0 to 100, reflecting 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  GAF of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).    

The veteran was seen at a VA medical center (VAMC) once in 
late November 2002, less than a week after the date of the VA 
examination discussed above.  The outpatient treatment 
records show complaints of anhedonia, sadness, crying spells, 
insomnia, loss of interest in daily activities, social 
withdrawal, and weight loss.  The primary trigger of these 
symptoms apparently was the loss of his job, and associated 
restrictions on lifestyle and feelings of helplessness caused 
by having no income after having enjoyed a $60,000/per annum 
income.      

The record also includes VAMC outpatient records dated 
between January and August 2003.  January 2003 mental status 
examination records provide that the veteran was calm, 
appropriately dressed and groomed, and reported no delusions.  
He was coherent and had relevant and logical thought.  There 
was no evidence that the veteran makes loose associations, or 
has phobias, panic attacks, obsessions, compulsions, 
perceptive disorder, flight of ideas, or visual or auditory 
hallucinations.  He was alert and oriented to time, person, 
and place.  He has normal memory and concentration.  Judgment 
and insight were deemed to be good.  He did, however, exhibit 
a dysphoric mood and constricted affect.  He denied having 
had homicidal and suicidal thoughts, plans or ideas.  He 
reportedly was diagnosed a single-episode manic-depressive 
disorder in late 2002 (the VAMC records, however, do not show 
such a diagnosis), and in January 2003, complained of 
depression, anhedonia, and other neurovegetative symptoms.  
He reported as stressors unemployment and financial problems.  
The treatment plan included increased dose of zerzone (aka 
serzone) medication.  

In April 2003, was seen again at the VAMC.  He reported that 
he had been taking zerzone with no side effects.  As he had 
described several months before, he reported financial 
trouble as a stressor, but also reported having panic attacks 
while using public transportation.  He reported to the VAMC 
again in June 2003.  At that time, he was alert, cooperative, 
and talkative; fully coherent and logical; and he had good 
personal hygiene.  Memory, intellect, orientation were 
described as intact.  The veteran reportedly is scheduled to 
begin vocational rehabilitation.  There were no 
neurovegetative signs of depression, and judgment and insight 
were good.  The veteran reportedly refused to take Paxil due 
to adverse side effects.  

IV.  Analysis

All of the evidence, in sum, indicates that the veteran's 
primary psychiatric symptoms consist of reported (subjective) 
insomnia, feelings of helplessness, anxiety and stress, 
apparently occasional panic attacks and crying spells, 
sadness, irritability, and loss of appetite after the loss of 
his job.  These symptoms apparently are due to the financial 
stress from lack of income.  As recently as in April 2003, 
the veteran reported that he is managing his symptoms with 
medication and was scheduled for vocational rehabilitation.  
The record further indicates that he last visited the VAMC 
for the anxiety disorder symptoms in April 2003.  He 
apparently failed to report for the appointment scheduled for 
August 2003.  Objectively, the evidence shows essentially 
normal clinical findings, but with moderate anxiety disorder 
symptoms (see, e.g., GAF score of 60, and, overall, a lack of 
examination findings of a significant psychiatric disorder 
other than self-reported symptoms).  It is noted that a GAF 
score of 60 is the highest in the range between 51 and 60, 
suggesting that the symptoms could also reasonably be 
described to be mild to moderate (GAF of 61 to 70 denoted 
mild symptoms).    

As noted above, a 30 percent rating is assigned under 
Diagnostic Code 9400 for essentially moderate impairment of 
functioning.  The veteran has several of the subjective 
symptoms delineated for a 30 percent rating, namely depressed 
mood, anxiety, and insomnia.  The evidence does not indicate 
that the veteran suffers from more significant psychiatric 
symptoms commensurate with a 50 percent rating, such as 
flattened affect, frequent and regular panic attacks, 
difficulty in understanding complex commands, and impairment 
of memory, judgment, or abstract thought.  Thus, on balance, 
the preponderance of the evidence strongly supports a 
conclusion that the veteran's anxiety disorder symptoms are 
consistent with those meriting a 30 percent evaluation, as 
opposed to those meriting the next higher evaluation of 50 
percent.  As such, the Board does not apply the benefit-of-
reasonable doubt rule (see 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003)) in this case.



ORDER

An increased disability evaluation higher than thirty (30) 
percent for service-connected generalized anxiety disorder is 
denied.    



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



